DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-25 are presented for examination on the merits.

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 1, 12 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended claim 1 include a limitation “determining a proximity of the remote aircraft to a boundary of the proximity zone, proximity zone being centered at the local aircraft and the .  
Since claims 2-11, 13-22, 24 and 25 are directly or indirectly depend on claims 1, 12 and  23 they inherit the rejection of claims 1, 12 and  23. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bazawada (US 2020/0312164) in view of Manberg (US 2020/0098272).
 	As to claim 1, Bazawada discloses in systems and methods for detecting and representing traffic maneuvers on displays having claimed:
a.	tracking remote aircraft, comprising: at a local aircraft, parsing a received signal, transmitted by a remote aircraft, to determine location data and velocity data indicating location 
Bazawada different embodiment
b.	determining a relative position of the remote aircraft as a function of a position of the local aircraft; assigning the remote aircraft to a proximity zone as a function of 1) a distance between the local aircraft and the remote aircraft, 2) velocity of the local aircraft, and 3) velocity of the remote aircraft read on ¶ 0044, (the complete movement indicator for traffic 902 visually conveys three-dimensional information.  In various embodiments, the processor 150 additionally provides in the rendering of traffic 902, one or more of: a height above ground 908, a traffic speed 910, and a relative distance 912 from the ownship to the traffic 902); 
c.	displaying, at the local aircraft, 1) a representation of the remote aircraft positioned relative to the location and velocity of the local aircraft, and 2) a representation of the proximity zone encompassing the representation of the remote aircraft read on ¶ 0006, (receiving current traffic information for a neighbor traffic, the traffic information comprising a traffic identification, a position, a pitch, a roll, an altitude, a speed, a distance, and a heading; referencing the traffic information to thereby create neighbor traffic thresholds including a maximum latitudinal threshold, a maximum longitudinal threshold, a maximum altitude threshold, a maximum pitch, and a maximum roll; monitoring the traffic information until a 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the different embodiment of Bazawada in order to provide all of the information that the ownship needs to adequately address the traffic maneuvers. Bazawada does not explicitly disclose determining a proximity of the remote aircraft to a boundary of the proximity zone, proximity zone being centered at the local aircraft and the representation of the remote aircraft being positioned a distance from a representation of the boundary of the proximity zone based on the proximity of the remote aircraft to the boundary of the proximity zone.
However, Manberg in display and indicia of each of the plurality of threat aircraft teaches:
e.	determining a proximity of the remote aircraft to a boundary of the proximity zone, proximity zone being centered at the local aircraft and the representation of the remote aircraft 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the user interfaces for mutually exclusive three dimensional flying spaces of Manberg into Bazawada in order to  display in a cockpit of the trailing aircraft an indicia of the current position of the trailing aircraft, an indicia of the leading aircraft relative to the trailing aircraft, and the differential flight parameter for the trailing aircraft to determine the minimum distance separation to avoid collision.
As to claim 2, Bazawada further discloses:
a.	wherein the received signal is an automatic dependent surveillance-broadcast (ADS-B) signal read on ¶ 0019, (Each individual occurrence of conventionally available traffic data is usually a snapshot of information about a specific traffic provided by at least one of: an Automatic Dependent Surveillance-Broadcast (ADS-B); a Traffic Information Services-Broadcast (TIS-B); an onboard Traffic Collision and Avoidance System (TCAS); a radio altitude sensor, inertial reference system (IRS); an altitude and heading reference system (AHRS); and, etc. A plurality of neighbor traffic has an associated plurality of respective traffic data. Traffic data is described in more detail in connection with FIG. 5). 
As to claim 3, Bazawada further discloses:
a.	parsing the ADS-B signal transmitted by the local aircraft to determine the position and velocity of the local aircraft read on ¶ 0025, ( an instantaneous position (e.g., the latitude, longitude, orientation), an instantaneous heading (i.e., the direction the traffic is traveling in relative to some reference), a flight path angle, a vertical speed, a ground speed, an instantaneous altitude (or height above ground level), an aircraft track, drift, flight path angle, a current phase of flight of the traffic, inertial side slip, and etc. Also as mentioned above, the source of traffic data 52 may be one or more of: an Automatic Dependent Surveillance-Broadcast (ADS-B); a Traffic Information Services-Broadcast (TIS-B); an onboard Traffic Collision and Avoidance System (TCAS); and etc.). 
As to claim 4, Bazawada further discloses:
a.	wherein the proximity zone is one of a plurality of proximity zones, and further comprising displaying the plurality of proximity zones as a plurality of layers encompassing a representation of the local aircraft read on ¶ 0049, (The thresholds may be used to create an area 1000 around the neighbor traffic that is bounded by the maximum latitudinal threshold  
As to claim 5, Bazawada further discloses:
a.	wherein the proximity zone is a first proximity zone, and further comprising, in response to detecting a change in velocity of at least one of the local aircraft and the remote aircraft, assigning the remote aircraft to the second proximity zone read on ¶ 0049 or ¶ 0050, (The thresholds may be used to create an area 1000 around the neighbor traffic that is bounded by the maximum latitudinal threshold and the maximum longitudinal threshold. In FIG. 10 and FIG. 11, the area 1000 is depicted as a circle, when viewed from directly above the neighbor traffic, however, the area 1000 does not have to be a circle. The area 1000 can then be partitioned into quadrants in an XY plane. Using area 1000, the processor 150 determines that traffic movement is in reverse when traffic movement is detected in a quadrant behind the traffic, the bottom most quadrant on the page in FIG. 10. The processor 150 determines that the neighbor traffic is moving to the right by determining that the traffic movement is in a quadrant to the right of the neighbor traffic.  The area 1000 is rotated around the traffic heading axis in three dimensions to create a volume; in these embodiments, a separate altitude threshold is not necessary. In other embodiments, a volume is created around the traffic by using the area 100 in the XY plane and then extending in the +/− Z direction by the maximum altitude threshold). 
As to claim 6, Bazawada further discloses:
a.	displaying, at the local aircraft, a representation of a movement of the remote aircraft from the first proximity zone to the second proximity zone read on ¶ 0049, (. In FIG. 10 and FIG. 11, the area 1000 is depicted as a circle, when viewed from directly above the neighbor traffic, however, the area 1000 does not have to be a circle. The area 1000 can then be partitioned into quadrants in an XY plane. Using area 1000, the processor 150 determines that traffic movement is in reverse when traffic movement is detected in a quadrant behind the traffic, the bottom most quadrant on the page in FIG. 10. The processor 150 determines that the neighbor traffic is moving to the right by determining that the traffic movement is in a quadrant to the right of the neighbor traffic. The processor 150 determines that the neighbor traffic is moving to the left by determining that the traffic movement is in a quadrant to the left of the neighbor traffic). 
As to claim 7, Bazawada further discloses:
a.	emitting an audible cue in response to assigning the remote aircraft to the proximity zone, a characteristic of the audio cue being a function of the proximity zone read on ¶ 0028 & ¶ 0040, (the real time flight guidance may be provided to a user by way of images 62 on the display system 112, audible emissions from an audio system, or the like. Images 62 may show the ownship and the environment surrounding the ownship, and additionally render relevant information thereon.  Traffic indicator 610 is a triangle oriented with point 612 indicating the current heading. Movement indicator 614 is also a triangle, has a directional point 616 indicating a direction of movement that is toward the left, or approximately 90 degrees counter-clockwise from the traffic heading; movement indicator 614 fits entirely within traffic indicator 610. Traffic indicator 618 is a triangle oriented with point 620 indicating the current heading). 
As to claim 8, Bazawada further discloses:
a.	in response to an action by a user at the local aircraft, displaying information corresponding to the remote aircraft, the information including at least one of a speed, a name, and a heading of the remote aircraft read on ¶ 0027 & ¶ 0040, (when the user input device 114 is configured as a touchpad or touchscreen, it may be integrated with the display system 112. As used herein, the user input device 114 may be used by a pilot to communicate with external sources, such as ATC, to modify or upload the program product 166, etc. In various embodiments, the display system 112 and user input device 114 are onboard the aircraft 100 and are also operationally coupled to the communication system and fabric 118. In some embodiments, the control module 104, user input device 114, and display system 112 are configured as a control display unit (CDU).  Traffic indicator 610 is a triangle oriented with point 612 indicating the current heading. Movement indicator 614 is also a triangle, has a directional point 616 indicating a direction of movement that is toward the left, or approximately 90 degrees counter-clockwise from the traffic heading; movement indicator 614 fits entirely within traffic indicator 610. Traffic indicator 618 is a triangle oriented with point 620 indicating the current heading. Movement indicator 622 is also a triangle, has a directional point 624 indicating a direction of movement that is toward the right, or approximately 90 degrees clockwise from the traffic heading; movement indicator 622 fits entirely within traffic indicator 618). 
As to claim 9, Bazawada further discloses:
a.	updating the representation of the remote aircraft based on a change in the velocity of the local aircraft read on ¶ 0025, (current traffic data generally provides the control module 104 with a snapshot of aircraft-specific traffic information for one or more traffic around an ownship at any given time. The real-time traffic information may include: an instantaneous position (e.g.,  
As to claim 10, Bazawada further discloses:
a.	wherein the local aircraft and the remote aircraft are at least one of an airplane, a helicopter, a lighter-than-air vehicle, an advanced air mobility vehicle, a vertical take-off and landing (VTOL), and an unmanned aerial vehicle (UAV). 
As to claim 11, Bazawada further discloses:
a.	displaying the representation of the remote aircraft being positioned as a function of a position of a representation of the local aircraft read on ¶ 0007, (a system for an aircraft for detecting traffic maneuvers, including: a source of navigation data for the aircraft; a source of traffic information for a neighbor traffic, the traffic information comprising a traffic identification, a position, a pitch, a roll, an altitude, a speed, a distance, a heading, and a track; a display system; and a processor programmed with a traffic maneuvers program, to: receive the navigational data; receive the traffic information for the neighbor traffic).
As to claim 12, the claim is a system claim corresponding to method claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
 As to claim 13, the claim is a system claim corresponding to method claim 2.  Therefore, the claim is rejected for the same rationales set forth for claim 2.  
As to claim 14, the claim is a system claim corresponding to method claim 3.  Therefore, the claim is rejected for the same rationales set forth for claim 3.  

As to claim 16, the claim is a system claim corresponding to method claim 5.  Therefore, the claim is rejected for the same rationales set forth for claim 5.  
As to claim 17, the claim is a system claim corresponding to method claim 6.  Therefore, the claim is rejected for the same rationales set forth for claim 6.  
As to claim 18, the claim is a system claim corresponding to method claim 7.  Therefore, the claim is rejected for the same rationales set forth for claim 7.  
As to claim 19, the claim is a system claim corresponding to method claim 8.  Therefore, the claim is rejected for the same rationales set forth for claim 8.  
As to claim 20, the claim is a system claim corresponding to method claim 9.  Therefore, the claim is rejected for the same rationales set forth for claim 9.  
As to claim 21, the claim is a system claim corresponding to method claim 10.  Therefore, the claim is rejected for the same rationales set forth for claim 10.  
As to claim 22, the claim is a system claim corresponding to method claim 11.  Therefore, the claim is rejected for the same rationales set forth for claim 11.  
As to claim 23, the claim is corresponding to method claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
As to claim 24, Bazawada further discloses:
a.	wherein the radio receiver and controller are housed within a common enclosure read on Fig. 5 and ¶ 0026, (the control module 104 and communications system and fabric 118 also support the herein referenced controller pilot data link communications (CPDLC), such as through an aircraft communication addressing and reporting system (ACARS) router; in various .  

8.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bazawada in view of Manberg and further in view of Weng (US 2013/0311916).
	As to claim 25, Bazawada further discloses:
a.	wherein the radio receiver and controller are implemented via a common chip read on ¶ 0021, ¶ 0033 and ¶ 0060, (FIG. 5, in an embodiment, a traffic maneuver detection system 102 (also referred to herein as “system” 102) is generally associated with a mobile platform 100, drone, or vehicle. In various embodiments, the mobile platform 100 is an aircraft, and is referred to as aircraft 100. The controlling component of the system 102 is the control module 104. In some embodiments, the control module 104 may be integrated within a preexisting mobile platform management system, avionics system, cockpit display system (CDS), flight controls system (FCS), or aircraft flight management system (FMS). Although the control module 104 is shown as an independent functional block, onboard the aircraft 100, in other embodiments, it may exist in an electronic flight bag (EFB) or portable electronic device (PED), such as a tablet, cellular phone, or the like. In embodiments in which the control module is within an EFB or a PED, a display system 112 and user input device 114 may also be part of the EFB or PED.  Any type of processor or multiple processors, single integrated circuits such as a microprocessor, or any suitable number of integrated circuit devices and/or circuit boards working in cooperation to carry out the described operations, tasks, and functions by 
	However, Weng in navigation systems such as those used in vehicles teaches:
e.	receiver and controller are implemented via a common system-on-chip (SoC) read on ¶ 0019, (vehicle information system 100 using a single controller 104, various localization systems may use one or more controllers. Some or all of the functions provided by the memory 107, and RF receiver 122 may be integrated with the controller 104 using either hardware or software in a system on a chip (SoC) configuration).
. 

Response to Arguments
a.	Applicant's arguments filed on 04 June 2020 regarding the rejection under 35 USC § 112 have been fully considered but they are not persuasive. 
	Applicant argument regarding determining a proximity of the remote aircraft to a boundary of the proximity zone.  Applicant disclosure does not indicate or even suggest that determining a proximity of the remote aircraft to the boundary of the proximity zone.  Applicant indicated in the remark section that the limitation in question is discloses in applicant item 475 Fig. 4B.  According to Paragraph 0051 of applicant disclosure item 475 refers to “determine the distance from the remote aircraft to the local aircraft (475).”  “Determining proximity of the remote aircraft to a boundary of the proximity zone” and “determine the distance from the remote aircraft to the local aircraft,” are not the same. 
	For the above reasons, it is believed that the rejections under 35 USC § 112 should be sustained.
b.	Applicant's arguments with respect to claims 1-25 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  



Citation of pertinent Prior Arts
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.


Conclusion
10.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689